In re Application of							          :  DECISION ON
Hiroshito et al.		 			 		          :      PETITION

Serial No.16/478,233						          :

Filed: July 16, 2019
For: RUBBER COMPOSITION FOR INNER LINER AND PNEUMATIC TIRE

This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on December 17, 2021.

Applicant herein petitions the Commissioner to invoke their supervisory authority to compel the Examiner to consider the Information Disclosure Statement filed on December 16, 2021. The Statement was considered on December 17, 2021.

DECISION

Accordingly, the petition is DISMISSED.


/Keith D. Hendricks/
_______________________

Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering


wk


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314